J-S36024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    CARMELLO SANTIAGO                          :
                                               :
                       Appellant               :       No. 461 EDA 2021

        Appeal from the Judgment of Sentence Entered October 30, 2019
                 In the Court of Common Pleas of Lehigh County
             Criminal Division at No(s): CP-39-CR-0001573-2019


BEFORE:      LAZARUS, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                               FILED JANUARY 20, 2022

        Appellant, Carmello Santiago, appeals from the judgment of sentence

entered in the Lehigh County Court of Common Pleas, following his guilty pleas

to indecent assault1 and endangering welfare of children (“EWOC”).2         We

affirm.

        The relevant facts and procedural history of this appeal are as follows.

Appellant sexually abused his stepdaughter (“Victim”) beginning when the

child was nine (9) years old. Victim informed her mother about the abuse

when she was thirteen (13) years old, and Victim’s mother notified the police.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 3126(a)(1).

2   18 Pa.C.S.A. § 4304(a)(1).
J-S36024-21


During a forensic interview, Victim explained that Appellant would periodically

enter her bedroom and pull down her pants and underwear. Appellant would

shine his cellular phone’s flashlight onto Victim’s genitals, and he would touch

her genitals with his hand. Appellant also grabbed Victim’s breasts. On other

occasions, Appellant would ask if Victim would let him look at her, commenting

that he did not want Victim to think that his conduct was improper. Victim did

not report the abuse sooner because she feared such allegations would break

her family apart.

      On August 7, 2019, Appellant entered guilty pleas for the offenses of

indecent assault and EWOC.

         A Presentence Report was ordered, as well as a Sexually
         Violent Predator [(“SVP”)] Assessment. The parties agreed
         to bifurcate [Appellant’s] sentencing from any [SVP]
         hearing.

         On October 30, 2019, [Appellant] was sentenced to not less
         than eleven and one-half (11½) months nor more than
         twenty-three (23) months’ incarceration on the charge of
         Indecent Assault. He also received a consecutive period of
         five (5) years’ probation on the charge of [EWOC]. Various
         conditions of supervision were also imposed, including sex
         offender counseling.

         Pending the receipt of the [SVP] Assessment …, [Appellant]
         was characterized as a Tier 1 offender. On November 14,
         2019, the Commonwealth, upon receipt of the Assessment
         from the Pennsylvania Sexual Offenders Assessment Board
         [(“SOAB”)], filed a Praecipe to Determine Registration
         Status. Due to a variety of factors, including the withdrawal
         of private counsel, as well as the appointment of the Office
         of the Public Defender, a hearing on whether [Appellant]
         would be classified as an SVP was not held until January 25,
         2021.


                                     -2-
J-S36024-21


          At the SVP hearing, the parties stipulated to the report of
          Veronique Valliere, Psy.D., who is a member of [SOAB].
          Following that report’s admission into evidence and the
          argument of counsel, [Appellant], by clear and convincing
          evidence, was determined to be [an SVP].

          A Notice of Appeal was filed on February 23, 2021.[3]
          Pursuant to [the trial c]ourt’s directive, counsel for
          [Appellant] then filed a “Concise Statement Of Matters
          Complained On Appeal” on March 15, 2021.

(Trial Court Opinion, filed March 31, 2021, at 1-2) (internal footnotes

omitted).

       Appellant now raises one issue for this Court’s review:

          Whether the [trial] court erred in classifying Appellant as a
          [SVP] when the Commonwealth failed to provide the clear
          and convincing evidence necessary for such a classification
          as per Title 42 Pa.C.S.A. § 9799.24 and, specifically,
          whether [Appellant] has any mental illness, mental
          disability, or mental abnormality or properly weighed the
          factors derived from 42 Pa.C.S.A. § 9799.24?

(Appellant’s Brief at 4).

       On appeal, Appellant asserts that he pled guilty to a crime triggering an

assessment to determine his SVP status. Appellant also concedes that the

parties stipulated to the admissibility of Dr. Valliere’s report, which opined that

Appellant should be classified as an SVP. Specifically, Dr. Valliere’s report


____________________________________________


3 Regarding the timeliness of the notice of appeal, “where a defendant pleads
guilty and waives a pre-sentence SVP determination, the judgment of
sentence is not final until that determination is rendered.” Commonwealth
v. Schrader, 141 A.3d 558, 561 (Pa.Super. 2016). Here, Appellant’s
judgment of sentence did not become final until the trial court entered the
January 25, 2021 SVP order. Consequently, Appellant timely filed a notice of
appeal within thirty (30) days of that order on February 23, 2021.

                                           -3-
J-S36024-21


determined that Appellant “met the diagnostic criteria for a paraphilic disorder

which involves a deviant sexual arousal pattern [to] children….” (Id. at 9).

Appellant insists, however, that the report did not determine whether this

disorder was “treatable.” (Id. at 10). Appellant maintains that the record is

silent regarding whether treatment might allow him to manage the disorder

without harming others. Additionally, Appellant emphasizes that he did not

participate in an interview with Dr. Valliere, and her “diagnostic opinions were

reached without any evaluation of [Appellant] or having the benefit of any

psychological or sociological testing or reports.”4    (Id.)   Based upon the

foregoing, Appellant concludes that the Commonwealth did not present clear

and convincing evidence that he suffers from the mental abnormality of

paraphilia to support his classification as an SVP. We disagree.

       Challenges to the sufficiency of the evidence supporting a trial court’s

SVP designation are governed by the following principles:

          In order to affirm an SVP designation, we, as a reviewing
          court, must be able to conclude that the fact-finder found
          clear and convincing evidence that the individual is a[n
          SVP]. As with any sufficiency of the evidence claim, we view
          all evidence and reasonable inferences therefrom in the light
          most favorable to the Commonwealth. We will reverse a
          trial court’s determination of SVP status only if the
          Commonwealth has not presented clear and convincing
          evidence that each element of the statute has been
          satisfied.


____________________________________________


4 On September 26, 2019, Appellant’s attorney notified SOAB that Appellant
would not participate in an interview. (See SVP Assessment, dated 11/6/19,
at 2).

                                           -4-
J-S36024-21


Commonwealth v. Hollingshead, 111 A.3d 186, 189 (Pa.Super. 2015),

appeal denied, 633 Pa. 763, 125 A.3d 1199 (2015) (quoting Commonwealth

v. Baker, 24 A.3d 1006, 1033 (Pa.Super. 2011)). “SVP” is defined as:

          A person who has been convicted of a sexually violent
          offense … and who is determined to be a sexually violent
          predator … due to a mental abnormality or personality
          disorder that makes the person likely to engage in predatory
          sexually violent offenses. In order to show that the offender
          suffers from a mental abnormality or personality disorder,
          the evidence must show that the defendant suffers from a
          congenital or acquired condition … that affects the emotional
          or volitional capacity of the person in a manner that
          predisposes that person to the commission of criminal
          sexual acts to a degree that makes the person a menace to
          the health and safety of other persons. Moreover, there
          must be a showing that the defendant’s conduct was
          predatory. Predatory conduct is defined as an act directed
          at a stranger or at a person with whom a relationship has
          been instituted, established, maintained, or promoted, in
          whole or in part, in order to facilitate or support
          victimization. Furthermore, in reaching a determination, we
          must examine the driving force behind the commission of
          these acts, as well as looking at the offender’s propensity to
          re-offend, an opinion about which the Commonwealth’s
          expert is required to opine. However, the risk of re-
          offending is but one factor to be considered when making
          an assessment; it is not an “independent element.”

Commonwealth v. Leatherby, 116 A.3d 73, 84-85 (Pa.Super. 2015)

(quoting Commonwealth v. Stephens, 74 A.3d 1034, 1038-39 (Pa.Super.

2013)).

     SOAB evaluators must consider the following factors when performing

SVP assessments:

          (1)      Facts of the current offense, including:




                                      -5-
J-S36024-21


                (i)     Whether    the   offense    involved   multiple
          victims.

               (ii)  Whether the individual exceeded the means
          necessary to achieve the offense.

                (iii)   The nature of the sexual contact with the
          victim.

                (iv)    Relationship of the individual to the victim.

                (v)     Age of the victim.

                (vi) Whether the offense included a display of
          unusual cruelty by the individual during the commission
          of the crime.

                (vii) The mental capacity of the victim.

       (2)      Prior offense history, including:

                (i)     The individual’s prior criminal record.

               (ii)  Whether the individual completed any prior
          sentences.

                (iii) Whether the individual participated            in
          available programs for sexual offenders.

       (3)      Characteristics of the individual, including:

                (i)     Age of the individual.

                (ii)    Use of illegal drugs by the individual.

               (iii) A mental illness, mental disability or mental
          abnormality.

                (iv) Behavioral characteristics that contribute to
          the individual’s conduct.

       (4)      Factors that are supported in sexual offender
       assessment field as criteria reasonably related to the risk of
       reoffense.

                                     -6-
J-S36024-21



42 Pa.C.S.A. § 9799.58(b).

      Instantly, Appellant pled guilty to indecent assault, which is a sexually

violent offense. See 42 Pa.C.S.A. §§ 9799.12, 9799.14. In her report, Dr.

Valliere, a SOAB member, addressed all factors set forth in Section

9799.58(b). (See SVP Assessment at 5-7). Regarding Appellant’s mental

abnormality, Dr. Valliere indicated that Appellant “sought sexual gratification

from a child repeatedly over the course of years.” (Id. at 6). Dr. Valliere

noted that Appellant’s “behavior is diagnostic of a deviant sexual arousal

pattern to children,” and Appellant “also demonstrated an arousal to the

nonconsensual sexual viewing of another, referred to as voyeurism.” (Id.)

Under these circumstances, Dr. Valliere determined that Appellant met the

diagnostic criteria for “Other Specified Paraphilic Disorder.” (Id.)

      Dr. Valliere observed that “[p]araphilic disorders are considered lifetime

disorders that must be managed, not cured.” (Id. at 7). Although Appellant’s

disorder may be managed, the disorder makes Appellant likely to re-offend.

(See id.) Dr. Valliere emphasized that Appellant repeatedly engaged in sexual

behavior with Victim, “[e]ven after she threatened to tell on him, [thereby]

revealing the persistence of his deviant interest.” (Id.)

      The trial court analyzed Dr. Valliere’s report and determined that it

provided clear and convincing evidence to support the SVP designation:

         [Appellant’s] “paraphilic disorders” did not arise in a
         vacuum, but are considered lifetime disorders. His assaults
         on his stepdaughter were not isolated, but on-going for

                                     -7-
J-S36024-21


         years. His voyeuristic compulsion can only be interpreted
         as a deviant sexual fantasy about his stepdaughter. … Here,
         [Appellant’s] deviant sexual conduct never had an
         expiration date, and he would have continued to re-offend.

(Trial Court Opinion at 7).

      Here, Dr. Valliere’s reports confirmed that Appellant suffers from a

mental abnormality that makes him likely to re-offend.      See Leatherby,

supra.     Viewing this evidence in the light most favorable to the

Commonwealth, the trial court correctly determined that the Commonwealth

presented clear and convincing evidence to support Appellant’s classification

as an SVP. See Hollingshead, supra. Therefore, we affirm the judgment

of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/20/2022




                                    -8-